PER CURIAM.
The petition for rehearing upon the merits is overruled, but the prayer that the new trial ordered shall be general and not restricted, ns stated in the opinion handed down, to “the question whether the plaintiff in error is entitled to recover for an excess of payments over the aggregate prices of the lumber received of the defendant,” is granted. The mandate will show simply that ihe judgment below is reversed, at the costs of the defendant in error, with direction to grant a new trial. See 28 C. C. A. 243, 83 Fed. 976.